NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                        2007-3315


                                      ALLEN VIDAL,

                                                            Petitioner,

                                             v.


                      OFFICE OF PERSONNEL MANAGEMENT,

                                                            Respondent.



      Allen Vidal, of Mililani, Hawaii, pro se.

       Joseph E. Ashman, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With him on
the brief were Jeanne E. Davidson, Director, and Martin F. Hockey, Jr., Assistant
Director.


Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                      2007-3315

                                    ALLEN VIDAL,

                                                             Petitioner,

                                          v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                                              Respondent.


    Petition for review of the Merit Systems Protection Board in SF0831070283-I-1.

                          ___________________________

                          DECIDED: February 25, 2008
                          ___________________________


Before BRYSON and MOORE, Circuit Judges, and WOLLE, Senior District Judge. *

PER CURIAM.

                                      DECISION

      The Office of Personnel Management (“OPM”) denied Allen Vidal’s request for

benefits under the Civil Service Retirement System (“CSRS”). On Mr. Vidal’s appeal,

the Merit Systems Protection Board affirmed. We affirm.




      *
              Honorable Charles R. Wolle, Senior District Judge, United States District
Court for the Southern District of Iowa, sitting by designation.
                                    BACKGROUND

       Mr. Vidal served on active duty in the United States Army from July 3, 1956, until

September 26, 1974. He subsequently worked at naval shipyards for the Department of

the Navy from October 3, 1977, until February 13, 1989. Mr. Vidal made contributions

into the CSRS for the entire time he was employed at the naval shipyards. On February

13, 1989, Mr. Vidal resigned from his civil service position and requested a refund of his

CSRS contributions. The refund request form noted that Mr. Vidal would be giving up

any rights he might have to an annuity if he accepted the refund. The refund was duly

processed and a check for the full amount, $19,281.23, was sent to Mr. Vidal’s address

on file. 1 Mr. Vidal subsequently applied for a deferred annuity under the CSRS on

November 13, 2006.

       OPM denied Mr. Vidal’s application based on the refund that Mr. Vidal had

applied for and that had been sent to him. Mr. Vidal requested reconsideration, which

OPM denied, with an explanation that the refund could not be redeposited in exchange

for an annuity because Mr. Vidal was no longer working in the civil service. Mr. Vidal

appealed the adverse OPM decision to the Merit Systems Protection Board.             After

holding a telephonic conference, the administrative judge who was assigned to the case

issued a ruling affirming OPM’s decision. Mr. Vidal now appeals the Board’s decision to

this court.




       1
            At earlier points in this case, Mr. Vidal appeared to contest whether the
refund check had been cashed, but he has not raised that argument before this court.
In any event, the Board found that Mr. Vidal received the check, and that finding is
supported by the record.



2007-3315                                   2
                                      DISCUSSION

       We agree that because Mr. Vidal received a refund of his CSRS contributions, he

is not eligible for annuity benefits. Mr. Vidal would have been entitled to an annuity if he

had not received the refund because he had worked for more than five years in his civil

service position, as required by 5 U.S.C. § 8338(a). However, the provision governing

the granting of refunds makes clear that once a refund is received, no annuity can be

granted unless the refund is redeposited along with appropriate interest. See 5 U.S.C.

§ 8334(d)(1). The redeposit can be made only by a current civil service employee.

See id. The Board therefore correctly concluded that because Mr. Vidal is no longer

employed by the civil service he is not entitled to redeposit his refund and is thus not

entitled to retirement benefits.

       Mr. Vidal contends that the Board’s decision is incorrect because he was

essentially forced to resign from his job at the naval shipyard position due to illness,

allegedly caused or aggravated by his working conditions. The Board correctly noted

that Mr. Vidal’s argument does not entitle him to retirement benefits, because the

government may not grant such benefits unless they are authorized by law.              See

Richmond v. Office of Pers. Mgmt., 496 U.S. 414, 416 (1990). There is no legal support

for Mr. Vidal’s contention that he should receive retirement benefits because his illness

compelled him to leave his position and prevented him from appreciating the

consequences of requesting and accepting a refund of his CSRS contributions.

Accordingly, this court has no authority to compel OPM to grant him an annuity.

       Mr. Vidal also argues that his military service entitles him to receive an annuity.

As the Board ruled, however, military service does not automatically count towards




2007-3315                                    3
eligibility for benefits in the civil service system. A veteran who subsequently works for

an appropriate branch of the civil service may be entitled to an annuity based on military

service, but only if the veteran pays contributions into the CSRS to cover the period of

time that the veteran was in the armed services, which was not done in Mr. Vidal’s case.

See 5 U.S.C. § 8334(j)(1)(A). We note that the difference between civil service and

armed services benefits is highlighted by the fact that Mr. Vidal is receiving disability

benefits from the Department of Veterans Affairs, benefits that are based on Mr. Vidal’s

military service and are completely separate from the civil service benefits he is

pursuing here.

      Finally, Mr. Vidal states that equal protection principles require that he be granted

an annuity. Mr. Vidal, however, does not appear to allege that any discrimination took

place when he applied for, and was denied, deferred annuity benefits. To the extent

that he is arguing that he was discriminated against because of his status as a veteran

or because of any illness he may have had at the time he resigned from his civil service

position, there is no evidence in the record to suggest that either of those factors had

any influence on the decisions reached by OPM or the Board. We therefore reject Mr.

Vidal’s challenges to the Board’s decision.




2007-3315                                     4